COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-378-CR
 
 
CODY 
RINN                                                                          APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
----------
FROM 
THE COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Appellant’s Motion To Abandon Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
  
PANEL 
D:   WALKER, MCCOY, JJ.; and CAYCE, C.J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 6, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.